Citation Nr: 1401897	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-30 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1983 to November 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of those proceedings has been associated with the Veteran's claims file. 

In an October 2010 decision, the Board reopened the Veteran's service connection claim for a lower back disorder and remanded the claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current lower back disorder, manifested by lower back and hip pain, is either directly due to his military service due to the Veteran's reports of engaging in heavy lifting during service and no heavy lifting since service.  The Veteran testified during his September 2010 videoconference hearing that as part of his in-service duties, he would lift 400-pound missiles with the aid of only one other service member, although lifting the missiles was supposed to require four service members.  The Veteran further testified that none of his post-service vocations involved heavy lifting, and he therefore posits that his lumbar spine disability post-service must be attributable to his in-service back strain.

In the alternative, he argues that his lower back disorder is aggravated by his service-connected left ankle disability.

In October 2010, the Board remanded this claim to the RO to have the Veteran undergo a VA examination to determine the nature and etiology of his lumbar spine disorder.  The Board observes that the Veteran was accorded a VA examination in November 2010.  The VA examiner provided a diagnosis of degenerative disc disease with moderate degenerative facet arthropathy.  However, in regard to the question of whether the current back problem was the result of the Veteran's active service, the examiner stated that she was unable to provide an opinion without resort to speculation.  The only rationale provided was that there was "no objective link" between the current diagnosis and the Veteran's military service.  As for whether the Veteran's lower back disorder was aggravated by the service-connected left ankle disability, the examiner again opined that it is mere speculation to link the lower back disorder diagnosis to the service-connected ankle disability.  

In December 2011, the RO obtained an addendum opinion from the November 2010 examiner concerning the secondary service connection claim.  Therefore, any deficiency with respect to that theory of entitlement has been rectified.  However, the examiner did not address the Veteran's claim concerning his lower back disorder with respect to whether it is directly attributable to his military service.  

The Board acknowledges that an award of service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  However, the Court has held that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, it is not clear from the November 2010 examiner's statement why an opinion could not be provided as to whether the current lower back disorder was or was related to his military service.  Therefore, the Board must find that the November 2010 VA examination is not adequate for resolution of this claim. 

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required in order to accord the Veteran an adequate VA examination regarding his lower back claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from July 2103 to the present. 

2.  The AMC/RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service back symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Provide the Veteran with an appropriate VA examination to determine whether any diagnosed lower back disorder is directly related to his military service. 


The examiner should review the Veteran's claims file in conjunction with the examination, including the Veteran's reports of engaging in heavy lifting during service and no heavy lifting since service, the Veteran's post service lumbar spine diagnosis and opine whether it is at least as likely as not that any diagnosed lower back disorder is directly related to the Veteran's in-service duties.

A complete rationale for any opinion expressed must be provided.  If the examiner determines that an opinion cannot be provided without resort to speculation, it is essential that the examiner provide a rationale for such a conclusion, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  When the requested development has been completed, the Veteran's claim should be readjudicated. If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the claim should be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


